LONG, Justice
(dissenting).
I cannot agree to a reversal of this judgment. The affirmative defense of appellant was submitted to the jury precisely as proved. The court is required to submit only such issues as are raised by the pleadings and evidence. Appellant plead that appellee’s incapacity was temporary rather than permanent and partial rather than total. However, the proof offered by appellant was to the effect that appellee’s incapacity was total but that such incapacity was temporary and that at the end of such total temporary incapacity, his incapacity would be partial. The court submitted this theory to the jury. The jury was asked first if appellee’s total incapacity was temporary. Then, whether such total incapacity would be followed by partial incapacity and the duration thereof.
Appellant never contended in the trial court that appellee would ever suffer any partial incapacity until the end of his temporary total incapacity. The court submitted the defensive theory of appellant fairly and just exactly as it was proved. The issue of partial incapacity was not conditioned upon a finding to appellee’s issue that his injuries were not permanent but was conditioned upon a finding to appellant’s issue *907that plaintiff’s incapacity was temporary. The court submitted component parts of appellant’s defenses, that is to say, he submitted the issue of temporary total incapacity unconditionally and conditioned an answer to partial incapacity on a finding that total incapacity was temporary. This was a prop er submission of appellant’s defensive theory.
Appellant did not request a proper issue on partial incapacity. The issue requested was: “Do you find from a preponderance of the evidence that plaintiff will not suffer any partial incapacity?” The issue does not inquire whether appellee will not suffer partial incapacity' at the end of his temporary total incapacity. As heretofore stated, appellant never contended that appellee would suffer partial incapacity pri- or to the end of his total temporary incapacity. It is undisputed that appellee was totally disabled at the time of the trial and had been at all times since his injury. Thus it will be seen that the issue requested is not raised by the evidence and an answer thereto could not have formed a basis of a judgment.
It is my opinion that this case should be in all things affirmed and I respectfully enter my dissent.